Citation Nr: 0020775	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected healed fracture of the distal left 
radius and ulna with traumatic arthritis.  

3. Entitlement to an effective date prior to December 20, 
1991 for the granting of a 10 percent evaluation for the 
service-connected healed fracture of the distal left 
radius and ulna with traumatic arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1993 rating decision from the RO, which 
denied service connection for a back condition, specifically 
lumbosacral strain, and a compensable evaluation for 
service-connected healed fracture of the distal left radius 
and ulna.  For the distal left radius and ulna disability, by 
rating decision in March 1994, the RO granted an increased 
evaluation of 10 percent effective from July 1992.  Although 
the increase represented a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit . . . does not . . . abrogate the 
pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  As the regulations in 38 C.F.R. Part 4 (1999) 
provide for a possible disability evaluation in excess of 10 
percent for the distal left radius and ulna disability, the 
appeal with respect to that issue continues.  

Additionally, the veteran perfected an appeal with respect to 
the effective date provided in the grant of an increased 
evaluation in the March 1994 rating decision.  By rating 
decision in November 1994, the RO granted an earlier 
effective date of December 20, 1991 for the 10 percent 
evaluation.  Because the veteran had specifically requested 
an effective date back to 1951-1952 and in January 1996 
continued to express disagreement with the effective date, a 
statement of the case was issued.  Thereafter, the RO 
received a timely substantive appeal.  Although an earlier 
effective date was granted, this matter remains on appeal as 
well.  

Given the foregoing procedural development and in order to 
encompass all of the veteran's raised contentions, the issues 
on appeal are as listed on the title page.  

The Board notes that, in the supplemental statement of the 
case, issued in December 1999, the RO addressed the issue of 
whether the award of the effective date for the increased 
evaluation of service-connected traumatic arthritis of the 
left wrist was clearly and unmistakably erroneous.  Such 
review is not proper at this time.  The RO rating decision 
providing for the effective date of the increased evaluation 
is currently on appeal before the Board, and is not final.  
Therefore, that decision cannot be the subject of a 
determination of whether clear and unmistakable error was 
present.  See 38 U.S.C. § 5104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104, 3.105 (1999).  

The Board also notes that at the most recent VA examination 
in November 1999, the VA examiner provided a diagnosis of 
left wrist carpal tunnel syndrome.  The veteran may wish to 
pursue a claim of entitlement to service connection for left 
carpal tunnel syndrome as secondary to service-connected 
fracture of the left wrist.  If so, he should contact the RO.  


FINDINGS OF FACT

1. The veteran's current back disorder did not manifest in 
service and is not related to any events of service.

2. The veteran's service-connected distal left radius and 
ulna disability is manifested by traumatic arthritis, mild 
impairment of function, mild-to-moderate pain, and minor 
limited mobility.  

3. The veteran filed a claim for an increased evaluation for 
service-connected distal left radius and ulna disability 
on December 20, 1991.  

4. There is no evidence of record indicating an increase in 
the veteran's service-connected distal left radius and 
ulna disability within a year prior to the December 1991 
claim.  


CONCLUSIONS OF LAW

1. The veteran's back disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected healed fracture of the distal left 
radius and ulna with traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(1999).

3. An effective date prior to December 20, 1991 for 
the granting of a 10 percent evaluation for service-
connected distal left radius and ulna disability is not 
warranted as a matter of law.  38 U.S.C.A. §§ 5107, 
5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Back Disorder

Factual Background

The veteran's service medical records from May 19-24, 1944 
note a diagnosis of mild strain of the left hip, lower 
dorsal, and lumbar spine, as a result of a truck accident.  
X-ray examination was negative at that time.  The veteran's 
physical examination at discharge in January 1946 noted no 
abnormalities of the back or spine.  

In January 1946, the veteran filed a claim for VA benefits 
for service connection for injury to his left side from May 
19-24, 1943.  

By letter, dated in April 1973, T.T.A., D.D.C., stated that 
the veteran had been under his care since February 1973.  X-
ray examination on the initial visit revealed arthrosis of 
the cervical and lumbosacral spine.  A diagnosis of acute 
arthritis of the cervical and lumbosacral spine was provided.  

A VA examination was conducted in November 1973, and the 
examiner noted review of the service medical records.  
Examination of the lumbar spine showed normal contours and 
normal motion.  The examiner noted slight tenderness over the 
lower lumbar spinous processes, but no tenderness elsewhere 
and no lumbar muscle spasm.  X-ray examination of the 
lumbosacral spine revealed no arthritic or bony changes.  The 
examiner provided a diagnosis of history of lumbosacral 
strain with normal examination and X-ray at that time.  

In a February 1974 evaluation for the California Department 
of Rehabilitation, W.S., M.D., reported a history of joint 
pain dating back to the early 1940s.  A diagnosis of 
rheumatoid arthritis was provided.  

By letter, dated in September 1974, L.J.Y., M.D., noted a 
history of back pain following a March 1970 on-the-job injury 
and a history of an automobile accident in October 1973, in 
which the veteran injured his neck, shoulder, back, and legs.  
The veteran also reported that he injured his back in an 
automobile accident in 1944 and had some problems with his 
back since that time.  Dr. L.J.Y. stated that 25 percent of 
the veteran's current back problems pre-existed the March 
1970 injury.  

A VA examination was conducted in December 1974.  The veteran 
complained of discomfort in the dorsal and lumbar spine for 
"years and years" - left side worse than right.  X-ray 
examination of the dorsal and lumbosacral spine revealed 
normal disc spacing with no arthritic or degenerative disc 
disease.

In a letter, dated in May 1975, E.L., M.D., reported the 
veteran's history of injury to the left wrist, left rib cage, 
and left knee in a truck accident in 1944 during service.  
Dr. E.L. concluded that the lower back complaints appeared to 
be attributable to the on-the-job injury in 1970, as there 
was no indication of any continuous trauma to the back prior 
to that time.  Dr. E.L. attributed 100 percent of the 
veteran's current back disability to the March 1970 
occupational injury and the 1973 automobile accident.  

A February 1979 "Certificate of Attending Physician" 
records a diagnosis of acute arthritis of the lumbosacral 
spine.  A VA examination was conducted in May 1979.  X-ray 
examination of the lumbosacral spine provided an impression 
of minimal degenerative lumbosacral spondylosis.

In a "Statement of Attending Physician," dated in April 
1992, S.N.J., M.D., reported a history of low back pain on 
and off for years.  X-ray examination in December 1991 
revealed degenerative arthritis.  A diagnosis of mild-to-
moderate low back pain was reported.  In a statement in 
February 1993, Dr. S.N.J. reported a diagnosis of chronic 
moderate low back pain.  

At a hearing before an RO hearing officer in October 1993, 
the veteran testified that he was hospitalized during service 
after a truck accident, during which he injured his back.  He 
stated that he received physical therapy for "a week or 
two" following this injury.  Transcript, p. 3 (Oct. 1993).  
The veteran reported that he complained of back problems at 
discharge and continued to have the same type of problems, 
albeit more severe, to the present.  Transcript, p. 4 (Oct. 
1993).  

VA outpatient treatment records in November 1995 provide an 
impression of low back pain with sciatica and paresthesias at 
the L5 root.  The reports also show complaints of increased 
low back pain.  In April 1997, an impression of degenerative 
joint disease of the lumbosacral spine was reported.  

The veteran was seen at a private hospital emergency room in 
August 1997 with complaints of chronic low back pain.  X-ray 
examination showed minor scoliosis and spondylosis, but was 
otherwise within normal limits.  

A VA examination was conducted in March 1998.  The veteran 
reported chronic low back pain since a March 1944 truck 
accident.  He stated that he first saw a physician about low 
back pain in the late 1960s.  X-ray examination showed 
osteopenia/osteoporosis and minor hypertrophic spurring of 
the lumbar spine.  The examiner stated that these changes 
were due to aging and primary etiology and not due to injury.  
The examiner provided an impression of possible early 
degenerative changes of primary etiology with no evidence of 
old or recent spinal injury.  

At a hearing before an RO hearing officer in June 1998, the 
veteran testified that he first injured his back in a truck 
accident during service in approximately 1943.  
Transcript, p. 2-3 (June 1998).  He stated that he was 
hospitalized for four-to-five days and continued to have back 
pain after release from the hospital.  Transcript, p. 3 (June 
1998).  The veteran testified that he had suffered no other 
back injury since discharge from service and first sought 
treatment for his back pain in 1973 or 1974.  Transcript, p. 
5 (June 1998).  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of section 5107(a).  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) evidence showing post-
service continuity of symptomatology; and c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

In the instant case, the veteran has submitted evidence of a 
current back disability.  The record contains numerous 
diagnoses of lumbosacral spine arthritis, spondylosis, and 
scoliosis.  The veteran's service medical records report mild 
strain of the lower dorsal and lumbar spine due to a truck 
accident in May 1944.  The veteran reports continued pain 
since the time of this accident.  The opinion of Dr. L.J.Y. 
notes a history of back injuries in 1944, 1970 and 1973 and 
attributed 25 percent of the veteran's current back problems 
to prior to the 1970 injury.  

Based on the service medical records, the veteran's 
statements, reports of medical treatment and examination, and 
the opinion of Dr. L.J.Y., the Board finds that the claim for 
service connection for a low back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  The VA has a duty to 
assist in the development of all facts pertinent to the 
veteran's claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999).  The claims folder contains all available service 
medical records and the RO has requested and received the 
available reports of VA medical examinations.  The veteran 
has not identified any medical treatment records, which have 
not been requested or obtained.  The representative has 
requested that the Board proceed with a decision in this 
appeal.  All necessary development has been completed, and 
the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

The Board notes that although the veteran repeatedly 
indicated that he experienced back pain from the date of the 
1944 truck accident, the service medical records contain no 
further complaints of back pain and the veteran's separation 
examination noted no complaints of back pain.  The veteran 
testified that he had no further back injuries after 
discharge from service, but the records show a 1970 on-the-
job injury and a 1973 automobile accident.  Further, the 
veteran testified at the June 1998 hearing that the first 
time he sought treatment for his back injury was in 1973 
or 1974 - more than 25 years after discharge from service, 
but shortly after occupational injury in 1970 and an 
automobile accident in 1973.  The record contains letters 
from Dr. T.T.A. noting treatment for back pain since February 
1973. 

Dr. E.L. reported that 100 percent of the veteran's current 
back disability in May 1975 was attributable to the 1970 
occupational injury and 1973 automobile accident.  Dr. E.L. 
did note the veteran's history of injury in a truck accident 
during service.  The VA examiner, who did not note the 
history of injury in the 1970s, indicated that the veteran's 
current back disability was of primary etiology not due to 
any injury.  The Board notes that both the opinions of Dr. 
E.L. and Dr. L.J.Y were based on an accurate history of 
injuries both inservice and post-service.  Dr. L.J.Y. did not 
specifically attribute the veteran's 25 percent disability to 
the inservice injury, but merely noted that it had pre-
existed the 1970 injury.  Although the VA examiner in March 
1998 did not consider the history of post-service injury in 
his conclusions, the examiner found that the veteran's 
current injury was due to the aging process not to any 
injury.  After carefully reviewing and weighing the evidence 
of record, the Board finds that entitlement to service 
connection for a back disorder is not warranted.  The 
evidence of record preponderates against a finding that the 
veteran's current back disability was incurred in service, 
aggravated by service, or related to any events of service.  
38 U.S.C.A. § 5107(b).  The claim is denied.


Service-Connected Distal Left Radius and Ulna Disability

Factual Background

The veteran's service medical records indicate that he 
suffered a fracture of his left ulna and radius in June 1945 
during a basketball game.  The veteran's physical examination 
at discharge in January 1946 noted an old fracture of the 
left wrist with continuing arthritic symptoms with full 
motion and no crepitus.  

In January 1946, the veteran filed an initial claim for VA 
benefits for a broken left wrist.  By rating decision in 
February 1946, the RO granted service connection for 
traumatic arthritis of the left wrist with a 10 percent 
evaluation, effective January 5, 1946.  By rating decision in 
December 1949, the evaluation was reduced to a noncompensable 
evaluation, effective August 1, 1948.  

In December 1975 and July 1981, the Board denied the 
veteran's claims for a compensable evaluation for residuals 
of a healed fracture to the distal left radius and ulna.  By 
a letter received on December 20, 1991 the veteran requested 
that his service-connected arthritis condition be re-
evaluated for a compensable evaluation.  In April 1992 and, 
after reviewing a July 1992 medical statement from S.J., 
M.D., noting pain, swelling and decreased motion of the left 
wrist, in February 1993 the RO confirmed the earlier 
noncompensable evaluation.  

A VA examination was conducted in January 1993, which noted 
that the veteran was right-handed.  Physical examination 
revealed full range of motion at the left elbow, wrist, and 
all fingers with no atrophy.  A diagnosis of healed Colles' 
fracture of the left wrist with slight radial shortening was 
noted.  X-ray examination revealed minimal deformity of the 
distal left radius and off the ulnar styloid.  

At a hearing in October 1993, the veteran testified that he 
had constant aching with sharp pains in his left wrist.  He 
stated that he had difficulty bending his wrist, had cramps 
of the wrist, and had decreased strength in his left hand.  
Transcript, p. 2 (Oct. 1993).  

A VA examination was conducted in December 1993.  Physical 
examination revealed strong hand grasp, good function of all 
fingers, local swelling, increased heat, and full range of 
motion in the wrist and fingers.  The examiner noted a 
1-11/2 centimeter shortening of the distal radius of the left 
forearm as compared to the right.  The examiner provided a 
diagnosis of history of fracture of the distal radius and 
ulna with slight shortening and radial deviation and good 
function in the left wrist.  The examiner stated that the 
veteran might have some very minor osteoarthritic changes, 
which might contribute to his wrist pain.  By history, the 
veteran had mild-to-moderate impairment of left wrist 
function.  

The veteran underwent physical therapy from November 1993 to 
January 1994 with improvement in strength and range of 
motion.  The therapist noted significantly less grip strength 
on the left than the right, even after therapeutic 
improvement.  Although later diminished, significant 
inflammation and swelling was initially noted.  The veteran 
reported no improvement in his left wrist pain.  

On substantive appeal, received in April 1996, the veteran 
stated that after 13 years of employment, his employer, an 
aeronautics company, released him due to disability.  He 
reported that his left wrist was one of the factors in his 
release, as well as arthritis in his joints.  At his hearing 
in June 1998, the veteran testified that he was terminated 
from his employment in 1973 due to disabilities of his back 
and feet.  Transcript, p. 6 (June 1998).  

VA examinations for bones and joints were conducted in March 
1998.  The veteran reported that he had been retired from 
work since 1974, and had not sought other employment.  He 
reported continuous minor-to-moderate pain and stiffness.  
Physical examination revealed a slight appearance of 
enlargement of the distal left wrist, but measurement was 
identical to the right.  The examiner noted no muscle 
wasting, atrophy, or impairment of function.  Range of motion 
testing revealed dorsiflexion to 60 degrees, palmar flexion 
to 55 degrees, radial deviation to 15 degrees, and ulnar 
deviation to 36 degrees.  The examiner provided a diagnosis 
of old healed left Colles' fracture with minor traumatic 
arthritis, minor limited mobility, and minor-to-moderate 
pain.  

A VA examination was conducted in August 1999, and the 
examiner noted review of the veteran's medical records.  The 
veteran complained of chronic pain and stiffness in the left 
wrist, and an inability to work with heavy objects with the 
left wrist.  Range of motion testing revealed dorsiflexion to 
60 degrees, ulnar flexion to 55 degrees, radial deviation to 
20 degrees, and ulnar deviation to 22 degrees.  The examiner 
noted tenderness at the ulnar aspect of the wrist and 
significant discomfort with dorsiflexion the wrist against 
resistance.  The examiner provided diagnoses of traumatic 
arthritis and left wrist tendonitis.  

A VA examination was conducted in November 1999.  The veteran 
complained of chronic pain and occasional numbness of the 
hands.  The examiner noted mild impairment of function with 
flare-ups.  Physical examination revealed no evidence of 
deformity, angulation or shortening.  Range of motion was 
full.  The examiner noted no evidence of malunion.  Minimal 
tenderness at the wrist was reported, with no redness noted.  
Muscle strength appeared to be equal in both hands.  The 
examiner provided diagnoses of left arm and wrist pain.  

Analysis

Increased Evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under the Schedule, limitation of motion of the wrist of the 
minor arm, warrants a 10 percent evaluation with dorsiflexion 
less than 15 degrees or with palmar flexion limited in line 
with the forearm.  The Schedule contains no provision for an 
evaluation in excess of 10 percent for limitation of motion 
of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Evaluations in excess of 10 percent are warranted for 
ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  Arthritis due to trauma is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Id.

In the instant case, as noted above, there is no provision 
for an evaluation in excess of 10 percent for limitation of 
motion of the wrist of the minor arm.  There is no evidence 
of ankylosis of the veteran's left wrist, for which 
provisions for an evaluation in excess of 10 percent are 
indicated.  The Board has considered the factors enumerated 
by the Court in DeLuca, and notes that the ranges of motion 
reported on all VA examinations do not meet even the criteria 
enumerated for the evaluation of 10 percent.  Although 
significant discomfort was noted on dorsiflexion in August 
1999, and reduced grip strength on the left was noted on 
physical therapy, the evidence preponderates against a 
finding that the veteran's functional limitation due to this 
discomfort creates a disability picture warranting an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1999) is in order for the veteran's distal 
left radius and ulna disability.  The Board notes that such 
consideration was not undertaken by the RO.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  The evidence in this case fails to show 
that the veteran's service-connected distal left radius and 
ulna disability caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  To the extent 
that his employment was impaired by his service-connected 
disability, the evaluation assigned herein under the Schedule 
contemplates such level of interference.  The veteran has 
claimed that his employment was terminated in 1973-1974 due, 
in part, to his left wrist disability.  The Social Security 
Administration found that the veteran was functionally unable 
to engage in any substantial gainful activity due to 
impairments of his left wrist, cervical and lumbar strains, 
chronic and acute rheumatoid atrophic arthritis of the left 
knee, chronic recurring rheumatoid arthritis in multiple 
joints, and internal and external hemorrhoids.  However, 
there is no evidence of record that the veteran's wrist 
disability, in itself, caused marked interference with 
employment, apart from the veteran's myriad of nonservice-
connected disabilities.  38 C.F.R. § 4.1 specifically sets 
out that "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability." 

Earlier Effective Date

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400; see also 
38 U.S.C.A. § 5110(a).  However, in cases involving a claim 
for an increased evaluation, the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (1999); see also 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991).

The veteran contends in his August 1994 notice of 
disagreement that he should have received the 10 percent 
evaluation back to 1951-1952.  Since 1951-1952, the veteran's 
claim for an increased evaluation for his service-connected 
left wrist condition was twice denied by the Board in 
December 1975 and July 1981.  There is no contention by the 
veteran of clear and unmistakable error in those decisions.  
See 38 C.F.R. §§ 20.1400 et. seq. (1999).  The veteran filed 
a claim for an increased evaluation, received by the RO on 
December 20, 1991, the effective date granted by the RO.  
There is no medical evidence or lay statements of an increase 
in disability in the year prior to this receipt of this 
claim.  In fact, the record contains no treatment records or 
examination reports dated from December 1990 to December 
1991.  Based upon review of the evidence of record, the Board 
finds that there is no legal basis upon which to grant 
entitlement to an earlier effective date prior to December 
20, 1991 for the granting of a 10 percent evaluation for 
service-connected distal left radius and ulna disability.  
Thus, the claim is denied as a matter of law.  Shields v. 
Brown, 8 Vet. App. 346, 351 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



ORDER

Service connection for a back disorder is denied. 

Entitlement to an evaluation in excess of 10 percent for 
service-connected healed fracture of the distal left radius 
and ulna with traumatic arthritis is denied.  

Entitlement to an effective date prior to December 20, 1991 
for the granting of a 10 percent evaluation for the service-
connected distal left radius and ulna with traumatic 
arthritis disability is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals


 



